PHILLIPS, Circuit Judge,
concurring.
Appellants urge that they did not discover the alleged errors in the verdicts returned until after the jurors had been discharged and separated and had gone their respective ways, and that the trial court was then powerless to correct the errors in such verdicts, and for that reason they were entitled to a new trial. While I fully adhere to the views expressed in our former opinion in these cases, I deem it advisable to express my opinion with respect to the above contention not heretofore urged by appellants.
It is my opinion that until the trial court finally loses jurisdiction over the judgment, on a proper showing by appellants that the formal written verdicts returned, through error of the jurors in writing up their formal verdicts, did not reflect the actual verdicts agreed upon in the jury room, it may correct the written verdicts to speak the truth.
The circumstances that the jurors had been discharged and separated might be a reason for the court requiring a greater quantum of proof to establish the alleged errors in the verdicts, but such circumstances would not in my opinion deprive the court of the power to correct the written verdicts so as to truly reflect the actual verdicts agreed upon the by jurors.
Surely a court that still retains jurisdiction over a case is not rendered impotent to correct an error in a verdict clearly established, by the mere circumstances that the jurors had been discharged and separated and thus permit error to prevail over truth. I cannot agree that any such defect exists in our criminal processes. Truth and justice, not error and injustice, are the ends sought to be obtained in the administration of criminal justice and a trial judge should be, and in my opinion is, endowed with power so long as he retains jurisdiction over a case, to do what may be necessary to attain those ends.
It follows that appellants did not avail themselves of the remedy open to them.
The views I have expressed are probably implicit in the opinion of the court but it seems desirable to me to express them explicitly.